Citation Nr: 0936942	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-18 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of legal entitlement to Department of Veterans 
Affairs disability compensation benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The appellant is reported to have had active service during 
World War II.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO 
determined that new and material evidence had not been 
received to show the appellant had rendered valid military 
service in the service of the Armed Forces of the United 
States.  The appellant's disagreement with that decision led 
to this appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  In an unappealed decision dated in April 2002 the RO most 
recently denied legal entitlement to VA disability 
compensation benefits. 

2.  Evidence added to the record is duplicative of evidence 
of record at the time of the RO decision in April 2002 and 
the evidence considered in the April 2003 Statement of the 
Case.  


CONCLUSION OF LAW

The evidence received since the April 2002 RO decision and 
April 2003 Statement of the Case is not new and material, and 
the issue of legal entitlement to VA disability compensation 
benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before further addressing the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the appellant 
dated in December 2006, August 2007, and September 2007.  See 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 
1328 (Fed. Cir.  2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal.  Although he 
has argued there is injustice to him because he believes his 
records were burned in a fire at the National Personnel 
Records Center (NPRC), the RO has explained that relevant 
records pertaining to him were stored in a location not 
subject to the fire.  The appellant and his representative 
have not otherwise asserted that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed with adjudication of the appellant's appeal. 

The appellant contends he should be recognized as having 
valid military service in the Armed Forces of the United 
States during World War II.  Eligibility for VA benefits is 
based on statutory and regulatory provisions, which define an 
individual's legal status as veteran of active military 
service.  38 U.S.C.A. §§ 101 (2), 101 (24); 38 C.F.R. §§ 3.1, 
3.6.  As a predicate requirement for a grant of VA benefits, 
a claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  Service in the 
Philippine Scouts and the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, may constitute recognized 
service in the Armed Service of the United States for VA 
purposes.  38 C.F.R. §§ 3.40, 3.41.  Such service, however, 
must be certified as qualifying by appropriate military 
authority.  38 C.F.R. § 3.203.  These regulations have their 
basis in statute, at 38 U.S.C.A. § 107 (a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. 
§ 3.203(c).  Only service department records can establish if 
and when a person had qualifying active service.  Venturella 
v. Gober, 10 Vet. App. 340, 341 (1997).  The service 
department findings are binding and conclusive upon VA.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  

The appellant's claim for VA disability compensation was 
first considered and denied by the RO in April 1985 on the 
basis that the United States Department of the Army had 
certified there is no record that he was a member of the 
Philippine Commonwealth Army, USAFFE inducted into the 
service of the Armed Forces of the United States or that he 
had recognized guerilla service.  The appellant did not 
appeal that decision, and it became final.   38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The appellant attempted unsuccessfully to reopen his claim on 
multiple occasions, with the last prior final denial 
occurring in April 2002.  In an April 2002 letter the RO 
notified him that documents he had submitted provided no new 
or different identifying information than that which was 
previously submitted to the service department and was the 
basis for the negative certification from the service 
department.  In this regard, the RO explained to the 
appellant that when his original application for VA benefits 
was filed, VA asked the United States Department of the Army 
to verify his service but that the Army had certified he had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the Service of the 
United States Armed Forces.  The RO explained that this 
certification is binding on VA and VA has no authority to 
amend or correct the findings of the service department.  

In the April 2002 letter, the RO further notified the 
appellant that in order for his claim to be reopened, 
evidence received after its original decision must be 
considered new and material, and the RO provided the 
appellant the definition of new and material evidence.  The 
appellant filed a Notice of Disagreement and with it he 
submitted additional evidence.  In its April 2003 Statement 
of the Case, the RO addressed this evidence and again 
determined that new and material evidence had not been 
submitted to reopen the claim of legal entitlement to VA 
disability benefits.  The appellant did not perfect his 
appeal, and the RO decision denying reopening of the claim 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1100, 20.1103.  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the last final denial 
of the claim included Special Orders Number 54 Extract dated 
in March 1946 from the Philippine Army Headquarters, USAFIP 
Area Command, Camp Spenser, listing the appellant as 
transferred due to reversion or discharge.  Also of record 
was an undated enlistment record from an unidentified source 
and an enlistment oath signed by the appellant stating that 
in August 1942 he was enlisted in E 6 Co, 2nd Bn Infantry 
Philippine Army of the USAFFE.  The record also included PA 
AGO Forms 23, Affidavit for Philippine Army Personnel, dated 
in January 1946 and March 1946.  In addition, the record 
included an undated affidavit signed by the appellant, an 
undated document titled Enlistment Record, a Form 22-a PA, 
Personnel Record Army of Philippines, dated in March 1946, 
and a Philippine Army medical examination report dated in 
March 1946.  

Also of record was a certification from the General 
Headquarters, Armed Forces of the Philippines, AGNR2, dated 
in June 1983 certifying that according to the appellant's 
records available in that headquarters, his status was 
recognized guerilla, date joined was in August 1942, 
organization C Co 1st Bn 121st Inf, and date processed was in 
January 1946.  It was indicated that this information was 
from F-23.  In remarks on the June 1983 AGNR2, it was stated 
the appellant's name is carried as Pvt in the Approved 
Revised Reconstructed Grla Roster of E Co, 66th Inf USAFIP NL 
(GVS).  

The record included the March 1985 certification from the U. 
S. Army stating that the appellant has no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces 
and a statement dated in July 1985 that no change was 
warranted in the prior negative certification dated in 
March 1985.  

At the time of the last final denial, the record also 
included a certification from the General Headquarters, Armed 
Forces of the Philippines, AGNR2, dated in April 2000.  The 
April 2000 AGNR2 contains the same information as the 
June 1983 AGNR2 and in addition states that the appellant was 
carried as pvt in the RGNR2 of 1948.  It identified the 
roster number, page number, and folder number and identified 
the unit as E Co 66th Inf USAFIP NL with the date of 
recognition in January1945 and revised date of recognition in 
October 1943 (GVS).  

Also of record was a document dated in March 1962 from The 
Philippine National Red Cross Prisoner-of-War Office stating 
the appellant was a private in the 121st Inf USAFFE (April 1, 
1942) 66th Inf. USAFIP NL.  It sated he was a guerrilla and 
remarked that his Form 23 showed he joined the guerrilla unit 
in August 1942, was a POW at Capas, Tarlac from November 1942 
to January 1943 and was released in January 1943.  Other 
evidence of record included a hand written document 
indicating it was stated by "[redacted]" that the appellant 
was in the 66th Infantry USAFIP NL and inducted in 
August 1942.  It states he was separated at Base Hospital, 
PCA, by two doctors.  It states the appellant was treated for 
total loss of vision due to grenade (enemy) shrapnel at 360 
Base Hospital, U.S. Army 1945, and was placed on medical log 
book of 360 base hospital U.S. Army.  On the lower portion of 
the page is the statement that the appellant was inducted in 
August 1942 [illegible] Co 1st Bn 121st Inf Regt USAFIP NL by 
a named captain to October 1944 and in November 1944 66th Inf 
Regt USAFIP NL and separated in October 1944.  The lower 
portion was signed by the appellant's wife in February 1949.  
Another document in the file was a medical record for the 
appellant dated in February 1992 regarding treatment of back 
pain.  In addition, the record included a June 2002 
certification from Tarlac Provincial Hospital that the 
appellant was admitted in January 1943 for treatment of 
malaria and it listed his occupation as war prisoner.  

In support of his application to reopen his claim, the 
appellant has submitted two documents.  One is a copy of the 
certification from the General Headquarters, Armed Forces of 
the Philippines, AGNR2, dated in June 1983 and the other is 
copy of the hand written document containing the statement of 
"[redacted]" and the statement of the appellant's wife dated 
in February 1949.  Both of these documents are simply copies 
of evidence previously of record and cannot be considered new 
evidence.  

The critical question with respect to legal entitlement to VA 
disability compensation benefits was and remains whether 
there is evidence verifying eligible service from the United 
States service department.  The Board recognizes that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that a request for verification 
from the service department pursuant to 38 C.F.R. § 3.203 
should include submission of evidence submitted by the 
appellant.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 
2008).  Although there is no indication that the evidence 
submitted by the appellant subsequent to the last 
certification by the U.S. Army has been reviewed by the 
service department, the appellant does not contend that it 
shows he had any service other than that shown in service 
records that were in the file prior to the certifications in 
1985.  

Again, the evidence added to the record since the last final 
decision is not new because it is duplicative of evidence 
previous of record, and it cannot be found to be new and 
material to reopen the previously denied claim of legal 
entitlement to VA disability compensation benefits.  In the 
absence of new and material evidence, the claim may not be 
reopened, and the appeal must be denied.  


ORDER

New and material evidence has not been received to reopen a 
claim to establish legal entitlement to VA disability 
compensation benefits, and the appeal is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


